              Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

MURRAY WALTER PISONY,

                   Plaintiff,

v.                                                   Case No.: 6:17-cv-00055-ADA

COMMANDO CONSTRUCTION, INC.
and JAMES MCLEOD HOLDINGS, INC.,

                   Defendants.



                                 JOINT MOTION FOR EXTENSION
                                    OF CERTAIN DEADLINES

         In light of the growing public-health emergency relating to the COVID-19 virus, the

parties request the extension of certain deadlines in this case to protect the health of counsel and

expert witnesses, and to support efforts to stem the spread of COVID-19 in their respective

communities. As described below, the parties agree on certain requested extensions, but they

disagree on how these requested extensions should impact the trial setting and the pretrial

deadlines related to the trial setting. Part I below addresses the agreed, requested extensions, and

Part II sets forth the parties’ differing views on how these extensions should impact the trial

setting and related pretrial deadlines.

         I.        Requested Extensions on Which the Parties Agree

         The current deadline for the completion of expert discovery in this case is April 3, 2020,

and the current deadline for the filing of dispositive motions is April 20, 2020. The parties have

served all expert reports, but they have not yet conducted expert depositions. The parties had




                                                 1
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 2 of 7




scheduled expert depositions for the weeks of March 23 and March 30, with three depositions to

take place in Dallas, Texas, and two to take place in St. Louis, Missouri.

         Since the parties scheduled these depositions, the situation presented by the COVID-19

pandemic has changed substantially. Dallas County, St. Louis County, the State of Texas, and

the State of Missouri have all declared emergencies relating to the pandemic. The President has

declared a national emergency.        Public-health authorities like the CDC have strongly

recommended limiting travel, both to reduce the health risks faced by travelers and also to

contain the spread of the virus within the community more broadly. Public-health authorities

have generally counseled implementing stringent efforts to limit the spread of COVID-19 for the

next 6-8 weeks.

         In light of these developments, the parties jointly agree that conducting expert

depositions before the current April 3 deadline would not best protect the health of the counsel

and experts involved in this litigation, or their respective communities to which they could

spread COVID-19 if exposed in the course of travel for depositions. For these reasons, the

parties jointly request the extension of the following case deadlines in an effort to avoid

scheduling expert depositions during the time period when public-health authorities are

recommending minimizing travel and gatherings.

             Event                     Current Deadline                    New Deadline
Close of Expert Discovery        April 3, 2020                     June 8, 2020
Filing of Dispositive Motions    April 20, 2020                    June 16, 2020
Deadline for Mediation           May 29, 2020                      July 31, 2020
Responses to Dispositive         21 days after service of          No change -- 21 days after
Motions                          dispositive motion                service of dispositive motion
Replies to Dispositive           14 days after service of          No change -- 14 days after
Motions                          response to dispositive motion    service of response to
                                                                   dispositive motion
Hearing on Dispositive            TBD                              No change -- TBD
Motions



                                                 2
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 3 of 7




         II.       Issues on Which the Parties Do Not Agree

         Trial for this matter is currently set to begin on September 14, 2020, with a final pretrial

conference on September 3, 2020. A variety of pretrial-compliance deadlines are based on this

trial setting. The parties have conferred in good faith regarding how the extensions requested in

Part I above should impact the remainder of the case schedule, but they have not been able to

reach agreement. The parties’ respective positions are set forth below.

                     DEFENDANTS COMMANDO CONSTRUCTION, INC. AND
                             JAMES MCLEOD HOLDINGS, INC.

         Defendants respectfully request that the Court extend the trial setting in this case by two

months, subject to the Court’s calendar, and adjust the pretrial deadlines based on the trial date

accordingly. This requested extension of the trial setting is commensurate with the jointly

requested extensions described in Part I above. Those jointly requested extensions would leave

less than two months between the close of summary judgment briefing and the beginning of trial

as currently scheduled. This highly compressed schedule likely would result in the issuance of a

ruling on the summary-judgment motions after the parties have already expended significant

time and resources preparing for trial and in connection with pretrial compliance. If the Court

were to grant summary judgment on a case-dispositive issue, then this highly compressed

schedule could result in the parties expending significant resources on trial unnecessarily. And

any ruling on the summary judgment motions—whether a denial or a grant on a non-dispositive

motion—could clarify or narrow the issues for trial, potentially obviating the need to address

certain issues at trial. Such clarification would impact how the parties prepare for trial, and it

could also impact whether certain third-party witnesses need to be prepared to attend trial.

         These are just the foreseeable concerns raised by compressing the case schedule. The

COVID-19 pandemic has created significant uncertainty throughout society, including the legal


                                                  3
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 4 of 7




world. In Defendants’ view, the uncertainty generated by COVID-19 further counsels against an

extreme compression of the case schedule.

         Based on the parties’ discussions, Defendants understand that Plaintiff objects to

extending the trial setting on the ground that the trial setting has been extended previously.

Defendants can appreciate Plaintiff’s desire to complete the trial in this case.          The prior

extensions of the case schedule resulted from unforeseen circumstances. In addition, Defendants

believe that the considerations described above outweigh whatever interests Plaintiff has in a

September trial setting.      Assuming arguendo that Plaintiff is entitled to damages for

infringement, he can obtain monetary relief compensating him for whatever additional

infringement occurs as a result of the extended trial date. “It is well established that a mere delay

(during which interest is earned) in receiving money is not considered irreparable injury.” New

England Telephone & Telegraph Co. v. Public Utilities Comm’n, 565 F. Supp. 949, 953 (D. Me.

1983). Defendants are unaware of any irreparable harm that Plaintiff would sustain due to a two-

month extension of the trial setting in the midst of the most severe public-health emergency of

our time.

                           PLAINTIFF MURRAY WALTER PISONY

         As Defendants state, the parties have agreed to adjust the impending deadlines and those

triggered from them in light of the urgent and ever-evolving nature of the public health issue

facing the country. Because the currently scheduled pretrial and trial deadlines are not triggered

from the ones the parties have agreed to extend, Plaintiff requests that the Court simply extend

the dates that the parties agree now need to be extended and address any other issues that arise

with the remainder of the schedule in the future. Defendants’ position is largely based on

speculation about dispositive motions that may or may not be filed. Defendants never state that



                                                 4
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 5 of 7




they even intend to file a dispositive motion or on what basis. There would also be nearly two

months from the filing of replies on any dispositive motions in which to do trial preparation. If

no dispositive motions are filed, then there would be no expending resources unnecessarily on

issues that may be disposed of on summary judgment. If dispositive motions are filed, there is no

guaranteed time frame for the resolution of such motions (other than that the Court has indicated

they will be decided before trial and not carried) and both parties will need to be making trial

preparations accordingly. Indeed, Plaintiff believes his Motion to Strike Defendants’ Expert

Invalidity Report may also change the landscape of this case, making it much simpler, in which

case an extension of the trial and pretrial dates may not be necessary at all.

         To be clear, Plaintiff is concerned for the wellbeing of all and is sensitive to the fact that

this public-health emergency is evolving sometimes on an hourly basis and in ways the parties

cannot always anticipate. At this time, however, Plaintiff wishes to preserve the trial date

currently set for September 14, 2020, and the pretrial conference on September 3, 2020, subject

to possible change later if circumstances require. Plaintiff respectfully submits to the Court’s

discretion, as Plaintiff knows the Court is likely facing challenges with scheduling and docket

management in numerous cases.

         WHEREFORE, the parties respectfully request that the Court grant the agreed extensions

described above and for such further relief as the Court deems just and proper.




                                                   5
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 6 of 7




Respectfully submitted this 18th day of March, 2020.



By: /s/ John T. Wilson                        By: /s/ Michael Martinich-Sauter
John T. Wilson                                Rudolph A. Telscher, Jr.,
State Bar No. 24008284                        Missouri Bar No. 41072*
Jennifer M. Rynell                            rudy.telscher@huschblackwell.com
State Bar No. 24033025                        Daisy Manning
Leigh Caudle Whitaker                         Missouri Bar No. 62134*
State Bar No. 24094260                        daisy.manning@huschblackwell.com
WILSON LEGAL GROUP P.C.                       Michael R. Annis
16610 Dallas Parkway, Suite 1000              Missouri Bar No. 47374*
Dallas, Texas 75248                           mike.annis@huschblackwell.com
(T) 972.248.8080                              Shannon D. Peters
(F) 972.248.8088                              Missouri Bar No. 66953*
(E) eservice@wilsonlegalgroup.com             shannon.peters@huschblackwell.com
                                              Michael Martinich-Sauter
Attorneys for Plaintiff Murray Walter         Missouri Bar No. 66065*
Pisony                                        michael.martinich-sauter@huschblackwell.com
                                              HUSCH BLACKWELL LLP
                                              190 Carondelet Plaza, Suite 600
                                              St. Louis, MO 63105
                                              314-480-1500 Telephone
                                              314-480-1505 Facsimile
                                              *admitted pro hac vice

                                              Albert A. Carrion
                                              Texas State Bar No. 03883100
                                              HUSCH BLACKWELL, LLP
                                              111 Congress Avenue Suite 1400
                                              Austin, Texas 78701-4093
                                              512.703.5798 Telephone
                                              512.479.1101 Facsimile
                                              Albert.Carrion@huschblackwell.com

                                              Attorneys for Defendants/Counterclaim
                                              Plaintiffs Commando Construction, Inc. and
                                              James McLeod Holdings, Inc.




                                              6
DocID: 4821-0663-5959.3
            Case 6:17-cv-00055-ADA Document 89 Filed 03/18/20 Page 7 of 7




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 18th day of March 2020, I caused the foregoing to be filed

electronically with the Clerk of Court and to be served via the Notice of Electronic Filing from

the Court’s Electronic Filing System upon all counsel of record.



                                                      /s/ Michael Martinich-Sauter




                                                  7
DocID: 4821-0663-5959.3
